DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a first capacitor connected between the first input node and a first node; a second capacitor connected between the second input node and a second node; a first switch connected between the first node and an input terminal of the ramp signal; a second switch connected between the first node and an input terminal of the pixel signal; and third and fourth switches connected in parallel between the second node and the input terminal of the pixel signal when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach wherein in a first mode, each of the plurality of sampler circuits operates at a first amplification gain and generates the comparison signal using the down-ramp signal, and in a second mode, operates at a second amplification gain smaller than the first amplification gain and generates the comparison signal using the up-ramp signal when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach wherein each of the plurality of sampler circuits performs a first auto-zero operation for initializing itself before performing the comparing with respect to the reset signal in a first mode, and in a second mode, performs: (i) a second auto-zero operation before performing the comparing with respect to the reset signal and (ii) a third auto-zero operation before performing the comparing with respect to the image signal when taken in combination with all the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
July 5, 2022